   Case 1:19-mc-00145-TSC Document 250 Filed 09/15/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

             REQUEST FOR LEAVE OF COURT TO FILE
 MOTION FOR PRELIMINARY INJUNCTION AND RELATED DOCUMENTS

      NOW COMES Plaintiff William LeCroy, through undersigned counsel, and seeks

 leave of Court to file his Motion for Preliminary Injunction and related papers, attached.

      In yesterday’s Minute Order, this Court “ORDERED that the parties shall not make

 any further filings in these consolidated cases without leave of court.” Due to Plaintiff’s

 impending execution scheduled a week from today, and for the reasons set forth in

 Plaintiff’s Motion and Brief, such leave should be granted in the interests of justice.

      Dated: September 15, 2020              Respectfully submitted,

                                             ___/s/ Gregory S. Smith______________
                                             Gregory S. Smith (DC Bar #472802)
                                             Law Offices of Gregory S. Smith
                                             913 East Capitol Street, S.E.
                                             Washington, D.C. 20003
                                             Telephone: (202) 460-3381
                                             Email: gregsmithlaw@verizon.net

                                             ___/s/ John R. Martin ______________
                                             John R. Martin (pro hac vice granted)
                                             Martin Brothers P.C.
                                             1099 St. Louis Place
                                             Atlanta, GA 30306
                                             Telephone: (404) 433-7446
                                             Email: jack@martinbroslaw.com
                                             Attorneys for Plaintiff William LeCroy

                                             1
    Case 1:19-mc-00145-TSC Document 250 Filed 09/15/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 15th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            2
   Case 1:19-mc-00145-TSC Document 250-1 Filed 09/15/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

  PLAINTIFF’S EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION
      Plaintiff, William LeCroy, pursuant to Federal Rule of Civil Procedure 65 and

 Local Civil Rule 65.1, hereby moves the Court to issue a preliminary injunction barring

 Defendants from proceeding with any execution of Plaintiff unless and until Plaintiffs’

 Motion for Partial Summary Judgment and Permanent Injunction is decided on the

 merits, because of delays in the resolution of that motion that may be precipitated by the

 Government’s request for an evidentiary hearing, made for the first time yesterday.

                                            1.

       Plaintiffs have moved for Partial Summary Judgment and a Permanent Injunction,

 seeking relief under the Administrative Procedure Act 5 U.S.C. § 551 et seq. (“APA”),

 the Food, Drug, and Cosmetic Act 21, U.S.C. § 301 et seq. (“FDCA”), a claim raised

 in Count IV of LeCroy’s Amended Complaint. No doubt aware of LeCroy’s scheduled

 execution date of Tuesday, September 22, this Court had expedited briefing of that

 Motion, so that a decision on this Motion could be rendered before next week. But

 yesterday, the Government for the first time suggested that an evidentiary hearing may

 be required on this issue, which could delay its resolution until after September 22.

                                            1
  Case 1:19-mc-00145-TSC Document 250-1 Filed 09/15/20 Page 2 of 4




      As noted in their Reply Brief, filed today, Plaintiffs do not agree that any such

 evidentiary hearing is required. If this Court decides to grant one, however, and does

 not hold an expedited evidentiary hearing, it is axiomatic that LeCroy’s execution should

 not proceed as scheduled until this pending Motion for Partial Summary Judgment and

 Permanent Injunction is decided on its merits. ECF 248, at p.6. The Defendants cannot

 fairly ask for an evidentiary hearing and then use that request as a basis to delay the

 resolution of a dispositive issue that could (and should) prevent LeCroy’s execution,

 until after that very execution occurs. Accordingly, Plaintiff LeCroy moves this Court

 for a preliminary injunction, which should be kept in place until Plaintiffs’ Motion for

 Partial Summary Judgment and Permanent Injunction is finally decided on its merits.

      Because the execution of Mr. LeCroy is scheduled a week from today, this Court

 should also resolve this motion on an emergency basis.

                                              2.

      Plaintiff further relies in support of his Motion for a Preliminary Injunction on the

attached Memorandum of Points and Authorities.

                                              3.

      As explained in more detail in the Plaintiffs’ Joint Motion for Partial Summary

Judgment and Permanent Injunction previously filed, and Plaintiffs’ Joint Reply Brief

filed today, Plaintiff is likely to succeed on the merits of this claim, for the reasons set

forth therein. Indeed, that is precisely why all the Plaintiffs are affirmatively moving for

Partial Summary Judgment – because it is apparent Plaintiffs should prevail on this issue

as a matter of law. Moreover, Plaintiff will undoubtedly suffer irreparable injury in the

absence of a preliminary injunction, and the equities weigh in his favor, because



                                              2
      Case 1:19-mc-00145-TSC Document 250-1 Filed 09/15/20 Page 3 of 4




    otherwise Plaintiff will be executed in accordance with an unlawful protocol that allows

    for use of a dangerous drug, despite the fact that he has prevailed on a legal claim that

    should prevent that execution until such time as the Government comes into compliance

    with the FDCA. Accordingly, Plaintiff satisfies this Court’s standard for the issuance of

    a preliminary injunction.

                                                 4.

          Plaintiff attaches a proposed Order in addition to his Memorandum of Points and

    Authorities.1 Pursuant to Local Civil Rule 7 (m), the undersigned has conferred with

    counsel for the Defendants, who oppose the relief being requested herein.

          Dated: September 15, 2020               Respectfully submitted,

                                                  ___/s/ Gregory S. Smith______________
                                                  Gregory S. Smith (DC Bar #472802)
                                                  Law Offices of Gregory S. Smith
                                                  913 East Capitol Street, S.E.
                                                  Washington, D.C. 20003
                                                  Telephone: (202) 460-3381
                                                  Email: gregsmithlaw@verizon.net

                                                  ___/s/ John R. Martin ______________
                                                  John R. Martin (pro hac vice pending)
                                                  Martin Brothers P.C.
                                                  1099 St. Louis Place
                                                  Atlanta, GA 30306
                                                  Telephone: (404) 433-7446
                                                  Email: jack@martinbroslaw.com
                                                  Attorneys for Plaintiff William LeCroy




1
  In light of the skepticism appellate courts have sometimes shown toward preliminary
injunctions in this context, Plaintiff LeCroy also specifically requests that this Court also
schedule at this time any hearing deemed necessary, in order to make it crystal clear that
that this preliminary injunction is being not interposed for the purpose of any delay, but
rather as merely a temporary measure designed to preserve the status quo while a key
issue is proceeding with appropriate dispatch, toward a terminus expected soon.

                                                 3
   Case 1:19-mc-00145-TSC Document 250-1 Filed 09/15/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 15th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            4
    Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

              MEMORANDUM IN SUPPORT OF PLAINTIFF’S
          EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION
     This Memorandum is respectfully submitted in support of Plaintiff William LeCroy’s

motion pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1 for entry

of a Preliminary Injunction, to enjoin Defendants from proceeding with his execution,

currently scheduled for Tuesday, September 22, 2020, until the resolution of Plaintiffs’

Motion for Partial Summary Judgment and Permanent Injunction (Doc. 236), which seeks

relief under the Administrative Procedure Act 5 U.S.C. § 551 et seq. (“APA”) to require

Defendants to comply with the Food, Drug, and Cosmetic Act 21, U.S.C. § 301 et seq.

(“FDCA”) before conducting any additional executions.1

     Plaintiff LeCroy is likely to succeed on the merits of this claim, and he will also suffer

irreparable harm should this injunctive relief be denied; the balance of the equities and the

public interest, moreover, weigh in his favor. A preliminary injunction is warranted.




1
 The claim is raised as Count XI of Plaintiffs’ Amended Complaint and Count IV of
LeCroy’s Amended Complaint.

                                              1
     Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 2 of 6




     I.        INTRODUCTION

          Yesterday, the Government for the first time suggested that an evidentiary hearing

 may be required on Plaintiffs’ FDCA issue, thus raising the prospect that this issue may

 not be decided before Plaintiff LeCroy’s execution date scheduled a week from today.

 Accordingly, if the Court determines there should be a hearing to resolve the FDCA issue,

 a Preliminary Injunction should be issued as a temporary measure to assure that he will not

 be executed prior to the evidentiary hearing and any final resolution of this viable legal

 issue that Plaintiff LeCroy and others have raised.

I.        ARGUMENT

      The purpose of a preliminary injunction is to preserve the relative positions of the

parties until a trial on the merits can be held. Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006) (quotation marks omitted). The moving party

must show (1) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of relief; (3) that the balance of the equities weighs in his

favor; and (4) that an injunction is in the public interest. See, e.g., League of Women Voters

of U.S. v. Newby, 838 F.3d 1, 6 (D.C. Cir. 2016).

          A.     LECROY IS LIKELY TO SUCCEED ON THE MERITS.

          LeCroy will not repeat arguments raised in Plaintiffs’ Joint Motion for Partial

Summary Judgment and Permanent Injunction or Reply Brief filed today. But as noted

therein, he is likely to win on this claim. The D.C. Circuit has unequivocally recognized

that the FDCA applies to lethal injection drugs. See Cook v. FDA, 733 F.3d 1, 10–11 (D.C.

Cir. 2013). Moreover, it later reinforced this precedent when it declined to stay or vacate

this Court’s preliminary injunction order of July 15, 2020. See Execution Protocol Cases,



                                               2
   Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 3 of 6




No. 20-5206, Doc. No. 1851933 at 3 (the fact that drugs used for lethal injunctions are

subject to the FDCA is a “necessary premise” of the circuit’s decision in Cook). Yet

Defendants do not even attempt to claim to be in compliance with the law as set forth in

the FDCA. Rather, they claim to be above it. (DOC. No. 246 at 11-19, Pages 18-26 0f 40).

      Defendants’ invocation of FDA v. Brown & Williamson Tobacco Co., 529 U.S. 120

(2000) (a case known to the D.C. Circuit when it rendered its decision in Cook), provides

no reason why this Court should, or even may, depart from binding Circuit precedent. So

too, Defendants’ novel argument that the plain language of FDCA should be interpreted to

further the policies Congress had in mind when it years later adopted the current version

of the Federal Death Penalty Act (FDPA), should be summarily rejected. This is especially

true where Congress was fully empowered to exempt execution drugs from the purview of

the FDCA when it adopted the FDPA, but did not.

      At a minimum, Plaintiff LeCroy is “likely” to succeed on this claim. It is Plaintiffs

(not Defendants) who are seeking summary judgment on this issue. And in any event, this

viable issue should not be extinguished for LeCroy simply because the Government has

now presented new Declarations and raised the prospect of factual disputes it says may

delay its resolution until a hearing is held. If the scheduling of that hearing or other events

prevent Plaintiff from receiving a timely ruling on this claim, a preliminary injunction is

justified to temporarily preserve the status quo until this issue can be heard and decided.

      B.       LECROY WILL SUFFER IRREPARABLE HARM.

      It is axiomatic that any harm suffered by Plaintiff LeCroy as a result of the failure to

grant this preliminary injunction would be irreparable. Unless his FDCA claim is resolved

before next Tuesday (or some other relief is afforded), he will be executed. Even if it is



                                               3
   Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 4 of 6




later determined that this FDCA claim is viable and relief is afforded to other capital

prisoners, it will be of no help to Plaintiff LeCroy.

      It is also worth noting that the irrevocable harm to Plaintiff LeCroy would extend

beyond his loss of the ability to get a timely legal decision entered that would prevent his

unlawful execution. As the Plaintiffs’ Motion for Partial Summary Judgment and

Permanent Injunction make clear, the Defendants’ failure to follow the FDCA’s

requirements also creates a “virtual medical certainty” that he will suffer an excruciating

death from acute pulmonary edema while still conscious when executed. That harm

would be irreparable and irrevocable.

       C.      THE BALANCE OF EQUITIES LIES IN LECROY’S FAVOR.

     As this Court has already observed, Plaintiffs’ interest in avoiding illegal executions

outweighs the Government’s claimed interest in the “finality” of death sentences. See Doc.

No. 50 at 14; Doc. No. 135 at 20-21; Doc. No. 145 at 16-17. And that is especially true

here, where any delays on “finality” arise primarily from the Defendants’ own actions.

     This Court had ordered expedited briefing on Plaintiffs’ Motion for Partial Summary

Judgment and a Permanent Injunction, plainly intending to issue a decision on this Motion

prior to LeCroy’s scheduled execution. All of that was designed to afford considerable

respect for the Government’s interest in finality. Yesterday, however, the Government for

the first time suggested that an evidentiary hearing may be required. While Plaintiffs have

indicated that they do not feel a hearing is necessary, and have also noted that any such

hearing could be expedited, the Defendants’ request for a hearing raises the prospect that

the resolution of the FDCA issue may be delayed. If such delay occurs, it should not fall

on Plaintiff LeCroy to pay the price for delays in finality – especially when that price is



                                               4
   Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 5 of 6




death.

          Moreover, any delay related to this preliminary injunction will be only temporary,

lasting only until this FDCA issue gets finally resolved. Any impact on “finality” will be

of limited impact, and in any event has been invited by Defendants’ own actions.

          D.     THE PUBLIC INTEREST SUPPORTS INJUNCTIVE RELIEF.

         The public will benefit from having Plaintiff LeCroy receive equal treatment under

the law, and thus afforded the same rights to receive a ruling on this claim as the other

capital inmates who have raised it. In contrast, the public would be disserved by allowing

an illegal execution to proceed, or by allowing Plaintiff LeCroy to be executed under

protocols that may soon be declared to be in violation of the FDCA. “The public interest

is [also] served when administrative agencies comply with their obligations under the

APA,” and a preliminary injunction is warranted. N. Mariana Islands v. United States,

686 F. Supp. 2d 7, 21 (D.D.C. 2009).

                                        CONCLUSION

          For all of the reasons set forth above, a preliminary injunction, preserving the

status quo, should be granted by this Court in the event that Plaintiff LeCroy is unable to

obtain a final resolution of his FDCA claim prior to his scheduled execution next Tuesday.

          Dated: September 15, 2020              Respectfully submitted,

                                                 ___/s/ Gregory S. Smith______________
                                                 Gregory S. Smith (DC Bar #472802)
                                                 Law Offices of Gregory S. Smith
                                                 913 East Capitol Street, S.E.
                                                 Washington, D.C. 20003
                                                 Telephone: (202) 460-3381
                                                 Email: gregsmithlaw@verizon.net




                                                5
   Case 1:19-mc-00145-TSC Document 250-2 Filed 09/15/20 Page 6 of 6



                                            ___/s/ John R. Martin ______________
                                            John R. Martin (pro hac vice granted)
                                            Martin Brothers P.C.
                                            1099 St. Louis Place
                                            Atlanta, GA 30306
                                            Telephone: (404) 433-7446
                                            Email: jack@martinbroslaw.com

                                            Attorneys for Plaintiff William LeCroy


                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 15th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            6
   Case 1:19-mc-00145-TSC Document 250-3 Filed 09/15/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)


       [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION

       Upon consideration of Plaintiff William LeCroy’s Motion for Preliminary

Injunction, and for good cause shown, it is hereby,

       ORDERED that the Defendants are hereby preliminary enjoined from proceeding

with the scheduled September 22, 2020 execution of William LeCroy, until such time as

Plaintiffs’ Motion for Partial Summary Judgment and Permanent Injunction (ECF Doc.

236) is heard on ______________________________________, 2020 and finally

decided by this Court.

       SO ORDERED this _____ day of September, 2020.



                                             ____________________________________
                                             TANYA S. CHUTKAN
                                             United States District Judge
